In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00374-CV

FIAMMA STATLER, LP, FIAMMA                 §   On Appeal from the 342nd District Court
PARTNERS, LLC, AND FIAMMA                      and the 141st District Court
MANAGEMENT GROUP, LLC,                     §
Appellants and Appellees                       of Tarrant County (342-303752-18;
                                           §   342-294034-17; and 141-294034-17)

V.                                         §   October 29, 2020

                                           §   Memorandum Opinion by Justice Gabriel

MATTHEW D. CHALLIS AND                     §   Concurring and Dissenting Memorandum
JEFFERIES, LLC, Appellees and                  Opinion by Chief Justice Sudderth
Appellants

                                    JUDGMENT

      This court has considered the record on appeal regarding the trial court’s

June 15, 2018 order granting Matthew D. Challis and Jefferies, LLC’s renewed motion

to dismiss and holds there was no reversible error. The order is affirmed.

      This court has also considered the record on appeal regarding the trial court’s

January 31, 2019 order regarding attorney’s fees and costs and holds that there were

errors in the order. We reverse that portion of the trial court’s January 31, 2019 order
regarding trial attorney’s fees and remand the issue to the trial court to redetermine

the reasonable and necessary trial attorney’s fees incurred by Challis and Jefferies. We

also remand the issue of Challis and Jefferies’s appellate attorney’s fees for the trial

court to redetermine and enter an express award for appellate attorney’s fees. We

reverse that portion of the trial court’s order awarding a specific amount of costs and

remand for the taxation of costs by the trial court clerk; however, we affirm the trial

court’s determination that Challis and Jefferies were entitled to a costs award.

      It is further ordered that Fiamma Statler, LP; Fiamma Partners, LLC; and

Fiamma Management Group, LLC shall bear all costs of this appeal, for which let

execution issue.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel